Citation Nr: 1613908	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-24 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle disability and/or claimed right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral knee disorders.  The Veteran timely appealed that decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in April 2015; a transcript of that hearing is associated with the claims file.

This case was before the Board in September 2015, when it was remanded for further development.  The case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As a final matter, in the September 2015 remand, the Board noted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ); the Board therefore referred that claim at that time.  The Board notes that a review of the claims file does not demonstrate any TDIU claim has been initiated by the AOJ, and therefore, the Board is compelled to again refer that claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  
REMAND

In the September 2015 remand, the Board instructed that the Veteran be afforded a VA examination of his bilateral knees in order to obtain VA medical opinions respecting those claimed disorders.  That examination was accomplished in October 2015; the examiner diagnosed the Veteran with bilateral degenerative arthritis of the knees.  With respect to the requested medical opinions, the examiner opined as follows:

No records found related to knee surgeries in 1994 or injury in MVA in 2007; no evidence of gait abnormality noted in medical records in 2011 by Orthopedic consultant.  No evidence of knee injury or problems in [service medical records] or from history until 1994.  No evidence in [service medical records] of any chronicity or problems related to [right] ankle sprain/injury noted in 1978.  In absence of better documentation it is less likely than not the Veteran's knee problems are related to the fall in 1978, the ankle injury from the fall, or [that] the [right] knee caused or aggravated the L. knee problems.

The AOJ indicated that opinion was inadequate in November 2015, and asked the examiner for an addendum to clarify his opinions, particularly with response to the Board's particularized opinion requests.  The VA examiner provided an addendum in December 2015 as follows:  

1. [The VA] exam of [September 3, 2015] and VBMS and VA records reviewed.  Veteran not reexamined.  2. Single mention of [right] ankle injury in [service medical records]; no mention of knee injuries/problems.  In absence of better documentation it is less likely than not the Veteran's knee problems had their onset related to the 1978 fall.  3. Unable to find any medical records relating to knees from 1978 to 2010.  Veteran underwent knee surgery in 1994 for knee problems; no record of problem or type of surgery or outcome etc.  Veteran injured [right] knee in motorcycle accident in 2008 but no medical information.  No mention in any records I reviewed which can answer the questions (b), (c), or (d) without resort to speculation.

The Board finds that those medical opinions are inadequate, as they are generally unresponsive to the Board's requested medical opinion requests in the September 2015 remand; the examiner does not address whether the Veteran's service-connected right ankle disability caused or aggravated his claimed bilateral knee disabilities, including any symptomatology associated with that disability.  Likewise, the examiner continually indicates that there is a lack of contemporaneous medical evidence in this case, although the examiner does not address the Veteran's lay statements with regards to his claimed disorders.  The lack of contemporaneous evidence cannot be the sole reason for discounting the Veteran's lay statements.  See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).  

In light of the above, the Board finds that the bilateral knee claims must again be remanded for the Veteran to be afforded another VA examination with an examiner other than the October 2015 examiner in order to obtain adequate and appropriate medical opinions, and to ensure compliance with the Board's prior remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Salisbury/Charlotte, Asheville, and Wilmington VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since November 2015, April 2015, and June 2013, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an examiner other than the October 2015 examiner in order to determine whether his claimed bilateral knee disorders are related to his military service or service-connected right ankle disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any bilateral knee disorders found, to include any arthritic condition thereof.  

For any bilateral knee disorders found, to include degenerative arthritis of the knees, the examiner must opine as to the following:  

(a) Whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any 1978 fall which resulted in the Veteran's service-connected right ankle disability.  

(b) Whether any bilateral knee disorders found were more likely, less likely, or at least as likely as not caused by the Veteran's service-connected right ankle disability, to include any symptomatology associated with that disability such as abnormal gait or weightbearing.  

(c) Whether any bilateral knee disorders found were more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected right ankle disability, to include any symptomatology associated with that disability such as abnormal gait or weightbearing.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d) If and only if the examiner finds that the right knee is service-connected as a result of the above, then the examiner should opine whether any left knee disorders found are (1) caused by; or, (2) aggravated by his right knee disorder, to include any symptomatology associated with that disorder.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  

The examiner should also discuss the October 2015 VA examination report and December 2015 addendum opinion, that examiner's findings and conclusions therein, and any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders, to include as secondary to his service-connected right ankle disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

